445 F.2d 302
UNITED STATES of America, Plaintiff-Appellant,v.PERRY COUNTY BOARD OF EDUCATION et al., Defendants-Appellees.
No. 30406.
United States Court of Appeals, Fifth Circuit.
June 23, 1971.

Jerris Leonard, Asst. Atty. Gen., Brian K. Landsberg, Ross L. Connealy, Civil Rights Division, Dept. of Justice, Washington, D.C., Charles S. White-Spunner, Jr., U.S. Atty., Mobile, Ala., for appellant.
Maury D. Smith, Montgomery, Ala., for appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.

BY THE COURT:

1
The judgment of the district court as it relates to student-faculty assignment is vacated and the cause is remanded with direction that the district court require the school board forthwith to constitute and implement a faculty and a student assignment plan that complies with the principles established in Swann v. Charlotte-Mecklenburg Board of Education, 1971, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554, insofar as they relate to the issues presented in this case.


2
The district court shall require the school boards to file semi-annual reports during the school year similar to those required in United States v. Hinds County School Board, 5th Cir. 1970, 433 F.2d 611, 618-619.


3
Vacated and remanded with direction.